Citation Nr: 1617919	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in part, denied service connection for a right wrist disability.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that he sustained an injury to his right wrist while playing volleyball in service.  VA treatment records reflect diagnoses of right wrist degenerative disease beginning in October 1989 through the appeal period, as well as more recent findings of carpal tunnel syndrome in December 2009.  At present, the Veteran's service treatment records are not available for review, except for a January 1969 separation examination which noted a scar on the right wrist.  An accompanying medical history report lists no complaints relating to the right wrist.  However, less than two weeks after his discharge, the Veteran filed a claim for VA service-connected benefits for his left wrist, and has since argued that he actually meant to file for his right wrist.  See February 2013 Notice of Disagreement.

Remand is necessary for two reasons.  First, the only attempts to obtain the Veteran's service treatment records were conducted in 1969 in connection with his initial claim for benefits.  No attempts were made in connection with the current claim.  Therefore, the AOJ should, at a minimum, contact the National Personnel Records Center (NPRC) to see if the Veteran's service treatment records have been located.

Second, in light of the Veteran's current diagnoses, his report of an in-service injury, and positive findings on his separation examination, a VA examination should be scheduled to obtain a medical opinion as to whether his current conditions are etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source necessary, to include the NPRC, the Department of the Army, and/or the Joint Services Records Research Center (JSRRC), to obtain all service treatment records for the Veteran's period of active service.  Continue efforts to obtain these records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of right wrist degenerative disease and carpal tunnel syndrome.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed in conjunction with the examination.

The examiner should obtain a history from the Veteran, to include a specific history regarding in-service right wrist injury.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his wrist injury, the examiner must state this, with a fully reasoned explanation.

All indicated tests and studies should also be completed.  Following completion of the examination, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current wrist conditions are etiologically related to service, to include his reported right wrist injury while playing volleyball in service.

If the examiner is unable to offer the requested opinion without resorting to mere speculation, he/she must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another.

3.  Following completion of the above, as well as any additional development that may be warranted, readjudicate the claim for service connection for a right wrist disability.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




